Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or proper combination in the art of a method and apparatus for manufacturing an alignment film, wherein the substrate is moved in a first direction at a first speed while being irradiated, and then moved at a second, and then a third speed while being irradiated by different light sources at differing angles during each step.

The closest prior art is Cheng (CN105044989), which teaches a method and apparatus for manufacturing an alignment film, comprising moving a substrate multiple times and irradiating it with different light sources at different angles. However, Cheng does not teach moving the substrate at different speeds during the steps, or having the substrate be irradiated at a perpendicular angle during the first movement step.

While one of ordinary skill in the art could attempt to use Huang (US-20150123011) to modify Cheng and teach the limitation of the substrate being irradiated at a perpendicular angle during the first movement step, it does not properly teach the substrate being moved at different speeds during the irradiation steps, and it would not be obvious to one of ordinary skill in the art to modify the combination and teach this .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748